Per Curiam.
Respondent was admitted to practice by this Court in 1989 and resided in New Jersey.
On March 3, 2005, this Court suspended respondent from the practice of law, based on his conviction of a serious crime, until such time as a final disciplinary order is rendered (Matter of Kushner, 16 AD3d 766 [2005]). Respondent was convicted in United States District Court, District of New Jersey, of 16 counts of assisting in the preparation of fraudulent partnership tax returns in violation of 26 USC § 7206 (2), one count of witness tampering in violation of 18 USC §§ 2 and 1513 (e), and one count of making a false statement to the Federal Election Commission in violation of 18 USC §§ 2 and 1001 (a) (2). Respondent was sentenced on March 4, 2005 to a term of 24 months’ incarceration and fines totaling $40,000.
Petitioner now moves for an order of final discipline pursuant to Judiciary Law § 90 (4) (g). In reply to this motion, respondent advises that he consents to disbarment. *954In view of the serious nature of the crimes for which respondent has been convicted, we grant petitioner’s motion and disbar respondent, effective immediately.
Mercure, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys in the State of New York, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; respondent is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority; or to give to another an opinion as to the law or its application, or any advice with relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of disbarred attorneys (see 22 NYCRR 806.9).